Per Curiam: The judgment in this case is reversed, on the authority of Hoagland v. Creed, 81 Ill. 506, wherein it was held that parties could not stipulate to confer judicial functions upon an individual, and clothe him with judicial power. This was not an arbitration, Mr. Wood being the arbitrator mutually chosen, but it was an attempt to confer upon him the power of a judge, to decide the pending case, and he did decide it, the court carrying out his decision by entering the judgment he had reached, and not his own judgment. There is no authority for this proceeding, and the judgment must be reversed, and the cause remanded. Judgment reversed.